


Exhibit 10.4
MYLAN INC.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
- PERFORMANCE-BASED GRANT -


Notice is hereby given that, by action of the Compensation Committee of the
Board of Directors of Mylan Inc. (the “Company”), [ _________ ] (the
“Participant”) has been granted, effective as of the [ ___ ] day of [ __________
] (the “Grant Date”), an award of restricted stock units (the “Award”) payable
in shares of common stock (the “Shares”) of the Company pursuant to the
Company’s 2003 Long-Term Incentive Plan, as amended (the “Plan”). The Award is
subject to the terms and conditions set forth below and in the Plan, which is a
part of this Notice of Restricted Share Award (this “Notice”). To the extent
that there is a conflict between the terms of the Plan and this Agreement, the
terms of the Plan shall govern, except as specifically set forth herein. Any
term not defined herein shall have the meaning assigned to such term in the
Plan.
1.    Target Number of Restricted Stock Units (RSUs): [ ________ ] where 1 RSU
is equal to the right to receive [ __ ] Share[s] ("Target RSUs").


2.    Vesting and Forfeiture: The Award shall represent the right to receive, as
soon as practicable following the [ __ ] anniversary of the Grant Date (the
"Vesting Date"), a number of Shares equal to a multiple of the Target RSUs (as
set forth above), as determined in accordance with Exhibit A. [[ ________ (__%)
] of the Award shall be eligible to be earned based on [ _______ ] (the "[ _____
] Stock Award") and __% of the Award shall be eligible to be earned based on [
_______ ] (the "[ _____ ] Stock Award"), in each case, as described on Exhibit A
and, except as provided in Section 7.03 of the Plan or otherwise provided
herein, provided that the Participant is employed by the Company through the
Vesting Date.] Any portion of the Award that could have been earned in
accordance with the provisions of Exhibit A that is not earned as of the Vesting
Date shall be immediately forfeited on the Vesting Date.


Notwithstanding the foregoing, all Shares shall vest and be awarded in full at
target performance levels to the Participant prior to the Third Anniversary upon
(i) a Change of Control, to the extent provided below; (ii) the Participant’s
death, Retirement or Permanent Disability; (iii) a termination of the
Participant’s employment by the Company without Cause (as defined in the
[Participant’s Employment Agreement (the "Employment Agreement")]) or (iv) a
termination of the Participant’s employment by the Participant with Good Reason
(as defined in the Employment Agreement).


3.    Issuance of Shares: Within two (2) business days following the vesting of
the Award or portion of such Award, the Company shall issue to the Participant
Shares in respect of such vested Award in accordance with the Plan (if
applicable, net of any Shares withheld by the Company to satisfy tax obligations
as permitted by Section 11.05 of the Plan).




--------------------------------------------------------------------------------






4.    Change in Control: Notwithstanding anything to the contrary in the Plan or
in this Notice, in the event of a Change in Control (as defined in the Plan),
any unvested Awards granted pursuant to this Agreement shall vest as follows:


a)    With respect to each unvested Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Participant’s employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Participant for Good Reason,
such Award shall become fully vested and exercisable as of such termination of
employment and any performance conditions imposed with respect to Awards shall
be deemed to be achieved at target performance levels.


b)    For purposes of this Section 4, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 4 and except that the Award instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.


c)    With respect to each unvested Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at target performance levels.


d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, the Compensation Committee of the Mylan Inc. Board of Directors (the
“Committee”) may, in its discretion, except as would otherwise result in adverse
tax consequences under Section 409A of the United States Internal Revenue Code
(the “Code”), provide that each Award shall, immediately upon the occurrence of
a Change in Control, be cancelled in exchange for a payment in cash or
securities in an amount equal to (i) the excess of the consideration paid per
Share in the Change in Control over the purchase price (if any) per Share
subject to the Award multiplied by (ii) the number of Shares then outstanding
under the Award.


e)    Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.



2



--------------------------------------------------------------------------------




5.    Limitation Of Liability: The Participant agrees that any liability of the
officers, the Committee, and the Board of Directors of the Corporation to the
Participant under this Notice shall be limited to those actions or failure to
take actions which constitute self-dealing, willful misconduct or recklessness.
6.     Governing Law: The terms and conditions of this Notice shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.


This Notice is executed on behalf of the Company, effective as of the date first
set forth above.


 
Rodney L. Piatt
Chairman, Compensation Committee of
the Mylan Inc. Board of Directors
 



The undersigned Participant hereby acknowledges receipt of this Notice and
agrees to and accepts the terms and conditions set forth herein.


 
Participant:

 
 
[NAME]
 






3



--------------------------------------------------------------------------------






EXHIBIT A


[ __________________ ]



4

